Title: From George Washington to Major General William Heath, 11 July 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters [New Windsor] July [11] 1779
        
        I yesterday requested you to have the light infantry formed before you marched and leave them behind—I am anxious this should be done as speedily as possible. So soon as they are drawn out, You will

be pleased to direct the Commanding officer to send to Head Quarters for orders. I am Dr Sir Your most Obedt servt
        
          Go: Washington
        
        
          Since writing the above I have received yours of this date—I could wish the light infantry to be at once formed as they are to continue. As the weather may prevent your marching, you can improve the delay in forming the light infantry on the proposed new formation. You will of course take your field artillery with you.
        
      